Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  2 Jan         Macomb v AFSCME                   #144303                                                             Justices
  4 Jan         Bailey v Schaaf                   #144055
  7 Jan         Harris v Auto Club                #144579


  Oral Arguments on Applications

          1454340-2 Cherryland
          145144 People v Barnhart


        On order of the Chief Justice, the above cases are ADJOURNED from the
  January, 2013 Session Calendar and are to be placed on the March, 2013 Session
  Calendar for argument and submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2012                    _________________________________________
                                                                               Clerk